Johnson, 0. J. This is a writ of error prosecuted to the Hemp-stead circuit court to reverse the decision of that court upon a motion for a perpetual supersedeas. The county court of Hemp-stead rendered a judgment against the plaintiff in error, a transcript of which found its way into the circuit court, but by what process we are not informed, and it is certainly impossible to determine from the face of the proceedings. After it reached the circuit court the plaintiff moved the court to quash, and also for a perpetual su-persedeas. The motion to quash seems to have been disregarded and the one for a supersedeas denied. It is the decision upon the motion for a supersedeas that the plaintiff now seeks to reverse. If the case made in the county court had reached the circuit court by the process of certiorari or any other known to the law, so as to have given that court jurisdiction, it is clear that the point decided would not have constituted such a final judgment as to have become the subject of appeal or error to this court. It was a mere ex-parte application for a supersedeas and addressed to the sound discretion of the judge. The circuit court neither affirmed nor quashed the judgment of the county court and even if it had, this court could not take cognizance of the case as the circuit court never acquired jurisdiction, and as a necessary consequence none could possibly attach to this. All that can be done here is to dismiss the case for want of jurisdiction. Dismissed for want of jurisdiction,